

116 HR 1464 IH: Saudi Arabia Accountability for Gross Violations of Human Rights Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1464IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Malinowski (for himself, Mr. Kim of New Jersey, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to foreign persons listed in the Office of the Director of National Intelligence report titled Assessing the Saudi Government’s Role in the Killing of Jamal Khashoggi, dated February 11, 2021.1.Short titleThis Act may be cited as the Saudi Arabia Accountability for Gross Violations of Human Rights Act.2.FindingsCongress finds the following:(1)On October 2, 2018, Washington Post journalist Jamal Khashoggi was murdered by Saudi government agents in Istanbul, having reportedly been lured out of the United States by Saudi diplomatic officials in Washington, DC, and monitored through surveillance spyware.(2)On July 25, 2019, the House of Representatives passed by a margin of 405–7 the Saudi Arabia Human Rights and Accountability Act of 2019, which required—(A)an unclassified report by the Director of National Intelligence on parties responsible for Khashoggi’s murder, a requirement ultimately inserted into and passed as part of the National Defense Authorization Act for Fiscal Year 2020;(B)visa sanctions on all persons identified in such report; and(C)a report on human rights on Saudi Arabia.(3)On February 26, 2021, the Director of National Intelligence released the report produced pursuant to congressional direction, directly implicating Saudi Crown Prince Mohammed bin Salman and other senior Saudi officials in the planning and direction of Khashoggi’s murder.(4)Section 7031(c) of division K of the Consolidated Appropriations Act, 2021 (Public Law 116–260) requires the Secretary of State to deny entry into the United States of officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in … a gross violation of human rights.(5)The Arms Export Control Act (22 U.S.C. 2751 et seq.) prohibits weapons transfers to foreign countries determined by the President to be engaged in a pattern of acts of intimidation or harassment directed against individuals in the United States.(6)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) directs the President to formulate and conduct international security assistance programs of the United States in a manner which will avoid identification of the United States, through such programs, with governments which deny to their people internationally recognized human rights and fundamental freedoms.(7)Secretary of State Antony Blinken has affirmed the United States national interest in preventing authoritarian foreign governments from reaching beyond their borders to intimidate or harm persons within the United States, stating that: As a matter of safety for all within our borders, perpetrators targeting perceived dissidents on behalf of any foreign government should not be permitted to reach American soil. … We have made absolutely clear that extraterritorial threats and assaults by Saudi Arabia against activists, dissidents, and journalists must end..3.Sanctions with respect to foreign persons listed in the report of the Director National Intelligence on the murder of Jamal Khashoggi(a)Imposition of sanctionsOn and after the date that is 30 days after the date of the enactment of this Act, the sanctions described in subsection (b) shall be imposed with respect to each foreign person listed in the Office of the Director of National Intelligence report titled Assessing the Saudi Government’s Role in the Killing of Jamal Khashoggi, dated February 11, 2021.(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Ineligibility for visas and admission to the United States(i)Inadmissibility to the United States.(ii)Ineligibility to receive a visa or other documentation to enter the United States.(iii)Ineligibility to otherwise be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 110 et seq.).(B)Current visas revoked(i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)A revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(2)Exception to comply with international obligationsSanctions under paragraph (1) shall not apply with respect to a foreign person if admitting or paroling the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(3)Waiver in the interest of national securityThe President may waive for an individual entry into the United States the application of this section with respect to a foreign person who is A–1 visa eligible and who is present in or seeking admission into the United States for purposes of official business if the President determines and transmits to the appropriate congressional committees an unclassified written notice and justification not later than 15 days before the granting of such waiver, that such a waiver is in the national security interests of the United States.(c)Suspension of sanctions(1)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this section if the President certifies to the appropriate congressional committees that the following criteria have been met in Saudi Arabia:(A)The Government of Saudi Arabia is not arbitrarily detaining citizens or legal residents of the United States or any other third country for arbitrary political reasons, including criticism of Saudi government policies, peaceful advocacy of political beliefs, or the pursuit of United States citizenship.(B)The Government of Saudi Arabia is cooperating in outstanding criminal proceedings in the United States in which a Saudi citizen or national departed from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States.(C)The Government of Saudi Arabia has made significant numerical reductions in individuals detained for peaceful political reasons, including activists, journalists, bloggers, lawyers, or critics.(D)The Government of Saudi Arabia has disbanded any units of its intelligence or security apparatus dedicated to the forced repatriation of dissidents or critical voices in other countries.(E)The Government of Saudi Arabia has made meaningful commitments to a multilateral framework on the lawful use, sale, transfer of digital surveillance items and services that can be used to abuse human rights.(F)The Government of Saudi Arabia has instituted meaningful legal reforms to protect the rights of freedom of expression, religion, women’s rights, and due process in its judicial system.(2)ReportAccompanying the certification described in paragraph (1), the President shall submit to the appropriate congressional committees a report that contains a detailed description of Saudi Arabia’s adherence to the criteria described in the certification.(d)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.(3)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), except that such term does not include an entity (as such term is described in such section).(4)Foreign person who is A–1 visa eligibleThe term foreign person who is A–1 visa eligible means an alien described in section 101(a)(15)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(i)).(5)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.4.Report and suspension of assistance for incidents of arbitrary detention, violence, and state-sanctioned harassment by the Government of Saudi Arabia against United States citizens and their family members(a)In generalNot later than 180 days after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of State, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall submit to the appropriate congressional committees a report on incidents of arbitrary detention, violence, and state-sanctioned harassment by the Government of Saudi Arabia against United States citizens and their family members who are not United States citizens, in the United States and foreign countries.(b)Matters To be includedThe report required by subsection (a) shall include—(1)a detailed description of such incidents in the past 5 years;(2)a certification of whether Saudi Arabia is engaging in a pattern of acts of intimidation or harassment directed against individuals in the United States pursuant to section 6 of the Arms Export Control Act (22 U.S.C. 2756); and(3)any other actions taken to deter incidents of intimidation or harassment against Americans and their families by such government’s security agencies.(c)FormThe report required by subsection (a) shall be submitted in unclassified form.(d)Suspension of assistanceIf the President determines in any report issued pursuant to subsection (a) that the Government of Saudi Arabia has engaged in a pattern of acts of intimidation or harassment directed against individuals in the United States, the President shall cancel or suspend any letters of offer, credits, guarantees, or export licenses with such government, in compliance with section 6 of the Arms Export Control Act (22 U.S.C. 2756) until such time as the President determines that the pattern of acts of intimidation or harassment has ceased.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.5.Measures to disassociate Unites States security assistance from human rights abuses by the Government of Saudi ArabiaNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall issue draft regulations to be promulgated in the Foreign Affairs Manual that each individual concurrence by the Department of State for an instance of United States security assistance, including military-to-military activities and arms transfers, with the Government of Saudi Arabia shall be accompanied by the publication on a text-searchable website of an unclassified report that describes whether and how the provision of such assistance will avoid identification of the United States, through such programs, with governments which deny to their people internationally recognized human rights and fundamental freedoms, in violation of international law or in contravention of the policy of the United States in accordance with section 502B the Foreign Assistance Act (22 U.S.C. 2304).